I respectfully dissent. *Page 830 
In Celotex Corp. v. Catrett (1986), 477 U.S. 317, 323-324,106 S. Ct. 2548, 2552-2553, 91 L. Ed. 2d 265, 273-274, the United States Supreme Court held that the plain language of the summary judgment rule mandates the entry of summary judgment, after adequate time for discovery, and upon motion, against a party who fails to make a showing sufficient to establish the existence of an element essential to that party's case, and on which that party will bear the burden of proof at trial. Id. at 322, 106 S.Ct. at 2552, 91 L.Ed.2d at 273. In such a situation, there can be no "genuine issue as to any material fact," since a complete failure of proof concerning an essential element of a non-moving party's case necessarily renders all other facts immaterial. Id.
In Ryan v. Connor (1986), 28 Ohio St. 3d 406, 28 OBR 462,503 N.E.2d 1379, the Supreme Court held that a physical injury occasioned solely by mental or emotional stress received in the course of, and arising out of, an injured employee's employment is compensable under R.C. 4123.01(C).
The court stated:
"We * * * hold that in order for a stress related injury to be compensable, the claimant must show that the injury resulted from `greater emotional strain or tension than that to which all workers are occasionally subjected * * *.' Wilson v.Tippetts-Abbott-McCarthy-Stratton (1964), 22 A.D. 2d 720,721, 253 N.Y.S.2d 149, 150. See, also, Santacroce v. 40 W.20th St., Inc. (1961), 10 N.Y.2d 855, 222 N.Y.S.2d 689
[178 N.E.2d 912].
"Once a claimant has met this first test, he still must establish that the stress to which he (or claimant's decedent) was subjected in his employment was, in fact, the medical cause of his injury. In this regard, the claimant must show a substantial causal relationship between the stress and the injury for which compensation is sought. The claimant therefore must `show by a preponderance of the evidence, medical or otherwise, * * * that a direct or proximate causal relationship existed between * * * [the stress] and his harm or disability,'Fox v. Indus. Comm. (1955), 162 Ohio St. 569 [55 Ohio Op. 472,125 N.E.2d 1], paragraph one of the syllabus; or, when death benefits are sought, that the claimant's decedent's death was `accelerated by a substantial period of time as a direct and proximate result of the * * * [stress].' McKee v. ElectricAuto-Lite Co. (1958), 168 Ohio St. 77 [5 O.O.2d 345,151 N.E.2d 540], syllabus." Id. at 409-410, 28 OBR at 465,503 N.E.2d at 1382.
In this case, however, plaintiffs' evidence was wholly insufficient to establish the requisite elements of comparative stress and substantial causation.
As to the first element, comparative stress, plaintiffs asserted that the decedent had taken seven business trips during the last three months of his life. Defendant's motion for summary judgment established, however, that the comparative stress element could not be proven as defendant demonstrated *Page 831 
that eighty percent of the decedent's co-workers travelled more than did the decedent. Plaintiffs presented absolutely no evidence to the contrary and therefore failed to create a genuine issue of material fact as to this element.
Having failed to establish this essential element of their cause of action, plaintiffs could not prevail, and the trial court therefore properly granted defendant's motion for summary judgment pursuant to Celotex Corp. v. Catrett, supra. I would affirm the judgment rendered below.